Interim Decision #2491

MATTER OF

PATEL

In Bond Proceedings
A-20284161
Decided by Board May 7, 176
(1) Generally, an alien is not and should not be detained or required to post bond except on
a finding that he is a threat to the national security, or that he is a poor bail risk.
(2) Where it appealed from the record that respondent was living with his wife and
United States citizen child, had worked for the same employer for almost two years and
had kept the immigration and Naturalization Service informed of his address changes;
and that respondent had never been arrested or convicted of any crime and had never
been involved with narcotics or involved in any subversive or immoral activities, there
was no reason to justify holding respondent under even a minimal bond, and respondent
was ordered released from custody of his own recognizance.
ON BEHALF OF RESPONDENT:

Samuel D.

Myers, Esquire

Freedman, Freedman & Myers, Ltd.

Suite 2812
230 West Monroe Street
Chicago, Illinois 60606

The respondent appeals from the February 18, 1976 decision of the
immigration judge in which he granted a reduction in bond from the

$1,000 set by the district director to $500. The appeal will be sustained.
The statute provides that, pending a determination of deportability,
an alien may, upon warrant of the Attorney General, be arrested and
taken into custody. Such alien may then, in the discretion of the Attorney General ; be continued in custody, released under not less than
$500 bond, ar released on conditional parole. Section 242(a), Immigration and Nationality Act. The Attorney General's authority in this
regard is delegated to certain designated officials by regulation. 8 CFR
242.2(a).
An alien generally is not and should not be detained or required to
post bond except on a finding that he is a threat to the national security,
Carlson v. Landon, 342 U.S. 524 (1952), or that he is a poor bail risk,
Matter of Moise, 12 I. & N. Dec. 102 (BIA 1967); Matter of S—Y—L—,
9 I. & N. Dec. 575 (BIA 1962).
It is not clear from the record why the respondent was arrested. The
factors which the immigration judge considers to be adverse and which
666

Interim Decision #2491
in his judgment militate in favor of requiring a bond are that the
respondent overstayed his student visa and that the visa petition of
which he is the beneficiary was denied because he lacked a labor certification. These factors bear little if any relevance to the issue of whether
or not the respondent is likely to appear for his deportation proceeding.
Such a broad interpretation of what constitutes an "adverse factor" in
this context could result in requiring a bond of almost every alien who is
held in deportation proceedings.
In the respondent's favor, it appears from the record that he has

never been arrested or convicted of any crime, involved in any subversive or immoral activities, or involved with narcotics. He is living with
his wife and United States citizen child, and has been working for the
same employer for almost two years; the respondent has kept the
Immigration and Naturalization Service informed of his address
changes. With regard to the denial of a labor certification, he has filed a
suit in federal court.
It appears to us that no reasons have been given to justify holding the
respondent under even a minimal bond. Consequently, we shall sustain
the appeal and enter the following order.
ORDER: The appeal is sustained, and the respondent shall be released from custody on his own recognizance.

667

